Citation Nr: 1136902	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post medial meniscectomy of the left knee, prior to October 1, 2006 (exclusive of a period of 100 percent temporary rating for convalescence, from August 2, 2006, to September 30, 2006).

2.  Entitlement to a disability rating in excess of 20 percent for status post medial meniscectomy of the left knee, from October 1, 2006.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability, prior to November 20, 2008.

4.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss disability, from November 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1976 and from October 1976 to February 1979.

This matter comes to the Board of Veterans'' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that, in a January 2007 rating decision, the RO assigned a temporary total (100 percent) evaluation to the Veteran's left knee disability, effective August 2, 2006 and ending September 30, 2006.

On his May 2008 substantive appeal (VA Form 9), the Veteran indicated that he wanted to attend both an RO hearing and a Board hearing via videoconference.  An October 2008 RO conference report shows that the Veteran waived his RO hearing in lieu of new examinations.  Subsequently, in a June 2009 response, the Veteran withdrew his request for a Board hearing.  As such, the Board finds that all due process has been met with regard to the Veteran's hearing requests.

In a December 2008 rating decision, the RO increased the Veteran's rating for bilateral hearing loss disability to 20 percent, effective November 20, 2008, and increased the Veteran's rating for the left knee disability to 20 percent, effective October 1, 2006.  As the increased ratings do not represent the highest available evaluations for the disabilities at issue, the appeals remain before the Board, and the Board has recharacterized the issues as set forth above.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Finally, the Board notes that the Veteran raised an implied claim of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU), in an August 2006 written statement.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In an October 2006 letter, the RO provided the Veteran with VA Form 21-8940 and told him that he needed to complete and return this form to continue his claim.  No such form was ever received by the RO.  In the January 2007 rating decision, the RO indicated that it had never received the Veteran's formal claim of entitlement to a TDIU and, therefore, no decision could be made.  As such, this claim is not before the Board.


FINDINGS OF FACT

1.  Prior to October 1, 2006 (exclusive of a period of a 100 percent temporary rating from August 2, 2006, to September 30, 2006), the Veteran's left knee status post medial meniscectomy is manifested by pseudolaxity and no evidence of any other functional impairment.

2.  From October 1, 2006, the Veteran's left knee status post medial meniscectomy is manifested by no subluxation or lateral instability and functional impairment that limits flexion to 90 degrees.

3.  Audiometric test results, prior to November 20, 2008, correspond to numeric designations no worse than Level III for the Veteran's right ear and Level III for his left ear.

4.  Audiometric test results, from November 20, 2008, correspond to numeric designations no worse than Level VII for the Veteran's right ear and Level III for his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for status post medial meniscectomy of the left knee, prior to October 1, 2006 (exclusive of a period of a 100 percent temporary rating, from August 2, 2006, to September 30, 2006), are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2011).

2.  The criteria for a disability rating in excess of 20 percent for status post meical meniscectomy of the left knee, from October 1, 2006, are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2011).

3.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss disability, prior to November 20, 2008, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

4.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss disability, from November 20, 2008, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, notice dated in July 2006 informed the Veteran of what evidence VA would seek to provide and what evidence the Veteran was responsible for providing.  He was informed that, in order to substantiate his claims, the evidence needed to show that his disabilities had worsened.  That letter also contained notice regarding disability ratings and effective dates, pursuant to the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claims were initially adjudicated in September 2006.

In the March 2008 statement of the case, the RO provided the Veteran with the regulatory criteria used to rate his disabilities.  As such, the Veteran had actual knowledge of these criteria.  Thereafter, the December 2008 supplemental statement of the case reflects readjudication of the claims.  Hence, the Veteran had actual knowledge of the rating criteria applicable to his claims and is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the pertinent medical records identified by the Veteran.  Furthermore, he was afforded VA examinations pertinent to his claims in August 2006 and November 2008.  The examinations were conducted by medical professionals, who solicited symptomatology from the Veteran and conducted complete evaluations.  The Board finds that they are adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

A.  Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).



Left Knee

The Veteran's status post medial meniscectomy of the left knee is rated 10 percent prior to October 1, 2006, and 20 percent thereafter, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

As noted above, the Veteran was awarded a temporary total evaluation for his left knee due to a period of convalescence from August 2, 2006, to September 30, 2006.

Diagnostic Code 5010 directs that arthritis, due to trauma, substantiated by x-ray findings, is to be rated as arthritis, degenerative.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Normal range of motion of the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

Limitation of flexion of the leg is governed by 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion limited to 60 degrees is rated 0 percent, flexion limited to 45 degrees is rated 10 percent, flexion limited to 30 degrees is rated 20 percent, and flexion limited to 15 degrees is rated 30 percent.

Limitation of extension of the leg is governed by 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Extension limited to 5 degrees is rated 0 percent, extension limited to 10 degrees is rated 10 percent, extension limited to 15 degrees is rated 20 percent, extension limited to 20 degrees is rated 30 percent, extension limited to 30 degrees is rated 40 percent, and extension limited to 45 degrees is rated 50 percent.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

VA outpatient treatment records dated in June 2006 show that the Veteran complained of left knee pain after tripping.  He stated that his left knee buckled inward, and he had medial pain since.  He denied direct trauma.  On examination, the left knee had medial tenderness and increased pain medially with valgus and varus stressing.  There was no effusion or erythema.  X-rays showed no acute abnormalities.

A June 2006 private treatment record shows that the Veteran had pseudolaxity of his left knee.

A private treatment record dated on August 2, 2006 shows that the Veteran underwent left knee arthroscopy with essentially subtotal medial meniscectomy.

On August 22, 2006, the Veteran underwent VA examination.  He currently complained of recurrent locking of his knee with severe pain.  MRI in June 2006 showed degenerated torn medial meniscus and sprain or degeneration of the femoral attachment of the fibula and collateral ligament.  He underwent arthroscopy surgery in August 2006.  Presently, he continued to have constant pain in the left knee, which aggravated with walking more than a quarter mile.  He had swelling and stiffness of the left knee.  After surgery, he had no knee lock but continued to have weakness and giving way.  He also complained of fatigability.  Currently, he was working as a cabinet maker but stated that he will not be able to continue this job.  The Veteran's reported once weekly flare-ups that lasted the whole day.  He used a knee brace but not cane or walker.

On examination, the Veteran had difficulty with toe and heel walking.  There were multiple scars of the left knee that were all well-healed, nonadherent, nonkeloidal, not irritating, not sensitive to touch, and did not interfere with function of the knee joint.  There was evidence of swelling in the left knee joint.  There was no evidence of muscle loss in the lower extremities.  Manipulation of the knee joint showed pain in the mediolateral aspect with crepitation and evidence of some fluid in the joint.  Range of motion of the knee joint revealed painless extension to 0 degrees and flexion to 90 degrees.  From 90 to 100 degrees of flexion, there was pain.  The reason for the limitation of motion of the left knee was primarily pain.  After a few minutes of exercise, painless flexion was limited to 80 degrees, due to fatigability, weakness, and pain.  There was no evidence of instability in the knee joint.  All tests were normal.  The diagnosis was degenerative changes with torn meniscus, status post arthroscopy surgeries with residual limitation of range of motion and pain.

In November 2008, the Veteran underwent VA examination.  He used a knee brace at all times.  The Veteran could stand for fifteen minutes and walk a half of a mile.  He reported giving way, instability, pain, stiffness, weakness, locking, weekly flare-ups that were severe, and inflammation.  He denied episodes of dislocation or subluxation and effusion.

On examination, the Veteran's gait was antalgic.  Range of motion of the left knee was flexion to 90 degrees, with pain beginning at 10 degrees.  There was no additional limitation of motion with repetitive use.  Extension was to -5 degrees with pain beginning at -5 degrees and ending at 0 degrees.  There was no ankylosis.  There was bony joint enlargement, tenderness, and painful movement of the left knee.  There was no instability.  The left knee medial meniscus was surgically absent.  The left knee appeared enlarged compared to the right.  The diagnosis was degenerative joint disease of the left knee, status post medial meniscectomy.  It had some effect on his employment and activities of daily living.

As stated above, the Veteran's left knee disability is rated 10 percent prior to August 2, 2006.  On that date, he was awarded a temporary total rating due to undergoing left knee surgery.  On October 1, 2006, his 20 percent rating is assigned.

For the period of time prior to August 2, 2006, there is no evidence to show that the Veteran's left knee disability met the criteria for a disability rating in excess of 10 percent.  Specifically, there is no evidence of limitation of motion, even when considering additional functional impairment during flare-ups.  There is a notation of pseudolaxity but no evidence of actual laxity, subluxation, or lateral instability.  There was no VA examination conducted during this time period; however, the August 2006 VA examination report shows findings consistent with a 10 percent rating only.  There is no other evidence of record to even suggest that a disability rating in excess of 10 percent is warranted prior to August 2, 2006.

With regard to the time period beginning on October 1, 2006 (after the period during which the Veteran was awarded a temporary total rating following knee surgery), the Board finds that a rating in excess of 20 percent is not warranted.  While he reported laxity, he denied episodes of subluxation or dislocation.  As such, the Board finds that a rating under the criteria of Diagnostic Code 5257 is not warranted.

Furthermore, the Veteran had full, painless extension to 0 degrees.  With regard to flexion, the evidence shows that he was able to flex his left knee to 90 degrees with pain beginning at 10 degrees.  While the Veteran reported such pain, the Board finds that the functional impairment of the Veteran's knee is not such that a higher disability rating than 20 percent is warranted under the criteria of Diagnostic Code 5260.  Indeed, the Veteran was able to flex his left knee to 90 degrees, despite the pain.  This remained the same after repetitive motions.  As such, the Board concludes that the functional impairment maintained by the Veteran warrants no more than a 20 percent rating for the left knee disability.




Bilateral Hearing Loss

The Veteran's bilateral hearing loss disability is rated 10 percent disabled prior to November 20, 2008, and 20 percent disabled thereafter.

In general, to evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86 (2011).

Additional provisions pertain to "exceptional patterns of hearing impairment" under 38 C.F.R. § 4.86.  Specifically, these include hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a), (b).  To the extent that the Veteran's evidence demonstrates one of these exceptional patterns of hearing impairment, these additional provisions will be implemented as appropriate.

An August 2006 VA examination shows that the Veteran underwent audiological evaluation.  The Veteran stated that he had the most trouble hearing speech in the presence of background noise.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
90
95
LEFT
25
30
50
90
95

Word recognition scores on the Maryland CNC Word Test were 84 percent in the right ear and 88 percent in the left ear.  The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 70 on the right and 66 on the left.

In November 2008, the Veteran underwent VA examination.  On audiological evaluation, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
90
95
LEFT
20
30
50
90
95

Speech discrimination on the Maryland CNC Word Test was 84 percent in the right and 88 percent in the left.  The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 71 on the right and 66 on the left.

The pertinent evidence of record prior to November 20, 2008, when the Veteran is rated 10 percent disabled, consists only of the August 2006 VA examination report.

Applying 38 C.F.R. § 4.85, Table VI to the August 2006 results reveals a numeric designation of III for his right ear and III for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a rating in excess of 10 percent is not warranted.  The additional provisions for rating exceptional patterns of hearing impairment do not apply to this time period.

As such, the Board concludes that the evidence of record prior to November 20, 2008, shows that a disability rating in excess of 10 percent is not warranted.

The pertinent evidence of record from November 20, 2008, to the present, when the Veteran is rated 20 percent disabled, consists only of the November 2008 VA examination report.

Applying 38 C.F.R. § 4.85, Table VI to the November 20, 2008 results reveals a numeric designation of III for his right ear and III for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a noncompensable evaluation is warranted for such findings.

However, the November 2008 VA examination report shows that the Veteran's disability of the right ear meets the requirements to be considered an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  As such, the numeric designation may also be derived from application of Table VIA.  Under that table, the Veteran's right ear is assigned a numeric designation of VI.  38 C.F.R. § 4.86(b) then instructs that the numeral will then be elevated to the next higher Roman numeral for exceptional cases like the Veteran has.  As such, a numeric designation of VII is assigned for the right ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that 20 percent evaluation is warranted for such findings.

Thus, based on the evidence above and in light of the applicable regulations, the Board finds that a 10 percent evaluation is warranted for the Veteran's service-connected hearing loss disability, prior to November 20, 2008, and a 20 percent rating is warranted thereafter.  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions, and the Board has no choice but to deny the Veteran's claims at this time.  See Lendenmann v. Principi, supra.


Conclusion

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that are not encompassed by the schedular rating assigned.  The functional impairment shown is fully encompassed by the schedular rating criteria and there are higher ratings for additional impairment.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

For all the reasons explained above, the Board finds that there is no basis for increased ratings for the Veteran's service-connected disabilities discussed above and that the claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for status-post medial meniscectomy of the left knee, prior to October 1, 2006, is denied.

A disability rating in excess of 20 percent for status-post medical meniscectomy of the left knee, from October 1, 2006, is denied.

A disability rating in excess of 10 percent for bilateral hearing loss disability, prior to November 20, 2008, is denied.

A disability rating in excess of 20 percent for bilateral hearing loss disability, from November 20, 2008, is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


